Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 18 December 2020 has been entered. Claims 1, 3-13 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3 September 2020.
Response to Arguments
Applicant’s arguments, see Pg. 2, line 19 - Pg. 4, line 4, filed 18 December 2020, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art Faklis (US 2008/0083886) which anticipates claim 1 under 35 USC § 102(a)(1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Faklis (US 2008/0083886).
Regarding claim 1, Faklis discloses an apparatus for deflecting laser radiation (see Fig 1B), comprising: a first lens array (21, lens array) comprising a plurality of first lenses arranged next to one another (see Fig 1B; Para [0038]; lens array 21 includes 4 micro lenses) to permit the laser radiation to at least partially pass through the first lens array (see Fig 1B; Para [0038]; light at least partially passes through first lens array); a second lens array (26, second lens array) comprising a plurality of second lenses arranged next to one another to (see Fig 1B; 26 composed of 2 lenses that are next to each other) at least partially pass through the second lens array laser radiation that has passed through the first lens array (see Fig 1B; at least partially pass light through the second lens array); a first rotatable or pivotable first mirror (see Fig 1B; Para [0044]; 24 is a rotatable steering mirror) arranged between the first and second lens arrays to deflect in a direction of the second lens array the laser radiation that has passed through the first lens array (see Fig 1B; mirror placed between first and second mirrors to deflect radiation in a direction of the second lens array); and an objective lens (32, focusing lens) to focus laser radiation that has passed through the second lens array into a working plane (see Fig 1B; Para 
Regarding claim 3, Faklis further discloses the apparatus (see Fig 1B) of claim 1, further comprising: a controller (Para [0044]; use of control system NI LOOKOUT is disclosed to control rotation of both mirrors) to rotate or pivot the first rotatable or pivotable mirror at a first angular velocity (Para [0041-44]; first mirror rotated in the x-axis independently from second mirror) and to rotate or pivot the second rotatable or pivotable mirror at a second angular velocity that is different from the first angular velocity (Para [0043-44]; second mirror is configured to rotate in the y-axis independently from the first mirror).
Regarding claim 4, Faklis further discloses the apparatus (see Fig 1B) of claim 1, further comprising: a first lens device arranged between the first lens array and the first rotatable or pivotable mirror (see Fig 1B; objective lens comprising part of component 22 will be regarded as a first lens device); or a second lens device arranged between the first rotatable or pivotable mirror and the second lens array; or both the first and second lens devices (Prior art only discloses first lens device). 
Regarding claim 5, Faklis further discloses the apparatus (see Fig 1B) of claim 4, wherein one or both of the first and second lens (see Fig 1B; objective lens part of 22) devices comprise a spherical converging lens (see Fig 1B; device is a spherical converging lens).
Regarding claim 6, Faklis further discloses the apparatus (see Fig 1B) of claim 4, wherein one or both of the first and second lens devices (22, converging lens of 22) are arranged to image an output-sided focal plane of the first lens array (see Fig 1B; lens device images output-side of first lens array 21) into an input-sided focal plane of the second lens array (see Fig 1B; directs light into input sided focal plane of second lens array 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Faklis (US 2008/0083886) in view of Lissotschenko (US 2007/0127132, of record).
With regard to claim 7, Faklis discloses the apparatus of claim 6. Faklis does not disclose wherein one or both of the first and second lens devices are arranged to Fourier-transform the laser radiation that has passed through the first lens array. Faklis and Lissotschenko are related because both teach an apparatus for deflecting laser light radiation. 

Therefore, it would have been obvious for one of ordinary skill in the art to have modified Faklis with wherein one or both of the first and second lens devices are arranged to Fourier-transform the laser radiation that has passed through the first lens array of Lissotschenko for the purpose of improving image quality through transformation of image into the frequency domain and back to the normal spatial domain.
With regard to claim 8, the modified Faklis discloses the apparatus (Lissotschenko: see Fig 8) according to claim 7, wherein the first rotatable or pivotable mirror (3, Fig. 8; Faklis teaches the first rotatable mirror) is arranged in a region of an output- sided Fourier plane of the first lens device (Lissotschenko: 5, first lens device) and in a region of an input-sided Fourier plane of the second lens device (Lissotschenko: 22, second lens device) (see Fig 8; mirror between first and second lens devices).
With regard to claim 9, the modified Faklis discloses the apparatus (Lissotschenko: see Fig 8) according to claim 8, wherein the output-sided focal plane of the first lens array (Lissotschenko: 1, first lens array) corresponds to an input-sided Fourier plane of the first lens device (Lissotschenko: 5, first lens device) or is arranged in a region of the input-sided Fourier plane of the first lens device (Lissotschenko: see Fig 8; Para [0054]; lens array in input-sided plane of first lens device) and the input-sided focal plane of the . 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Faklis (US 2008/0083886) in view of Tanitsu (US 2009/0002664).
With regard to claim 10, Faklis discloses the apparatus of claim 1. Faklis does not discloses a third lens array comprising a plurality of third lenses arranged next to one another to at least partially pass to the second lens array the laser radiation that has passed through the first lens array. Faklis and Tanitsu are related because both teach apparatuses for deflecting laser radiation.
Tanitsu discloses an apparatus for deflecting laser radiation (see Fig 1) further comprising: a third lens array (3, third lens array) comprising a plurality of third lenses arranged next to one another (see Fig 1; Para [0060]; array comprises a plurality of lenses arranged next to one another) to at least partially pass to the second lens array (5, second lens array) the laser radiation that has passed through the first lens array (see Fig 1; Para [60]; passed laser radiation that has passed through first lens array 2, to pass to the second lens array).
Therefore it would have been obvious for one of ordinary skill in the art to have modified Faklis with a third lens array comprising a plurality of third lenses arranged next to one another to at least partially pass to the second lens array the laser radiation that has passed 
Regarding claim 11, the modified Faklis discloses the apparatus (Tanitsu: see Fig 1) of claim 10, wherein the third lens array (Tanitsu: 3, lens array) is arranged in an input-sided focal plane of the second lens array (Tanitsu: see Fig 1; thirds lens array arranged in input sided focal plane of second lens array 5).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faklis (US 2008/0083886) in view of Tanitsu (US 2009/0002664) in further view of Lissotschenko (US 2007/0127132)
With regard to claim 12, Faklis in view of Tanitsu discloses the apparatus of claim 10. Faklis in view of Tanitsu does not disclose wherein the number and/or dimensions of the second lenses correspond to the number and/or dimensions of the first lenses and/or the number and/or dimensions third lenses. Faklis in view of Tanitsu and Lissotschenko are related because both disclose an apparatus for deflecting laser light radiation. 
Lissotschenko discloses an apparatus for deflecting laser light (see Fig 16), wherein the number and/or dimensions of the second lenses (9, second array) correspond to the number and/or dimensions of the first lenses (1, first array) and/or the number and/or dimensions third lenses (37, third array) (see Fig 16; Para [0081]; array constructed of similar fashion).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified Faklis in view of Tanitsu with wherein the number and/or dimensions of the second lenses correspond to the number and/or dimensions of the first lenses and/or the 
With regard to claim 13, the modified Faklis discloses the apparatus for deflecting laser radiation (Lissotschenko: see Fig 16) according to claim 10, wherein the first lens array (Lissotschenko: 1, first array), the second lens array (Lissotschenko: 9, second array), and/or the third lens array (Lissotschenko: 37, third array) comprise cylindrical lenses (Lissotschenko: Fig. 16; Para [0031, 0077, 0081]; array comprising cylindrical lenses) and wherein the cylinder axes of the cylindrical lenses are aligned perpendicular to the direction in which the cylindrical lenses of the respective lens array are arranged next to one another (Lissotschenko: Fig. 16; Para [0031, 0077, 0081]; arrays constructed from lenses aligned perpendicular to direction of proximal arrangement in this case they are arranged in y direction and are aligned in x direction). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872